NO. 12-14-00004-CR

                                 IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

TREAVER ALLRED,                                             §   APPEAL FROM THE 217TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   ANGELINA COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Appellant filed a motion to dismiss this appeal. The motion was directed to this court, but
was filed in the trial court. According to the Texas Rules of Appellate Procedure, motions to
dismiss in criminal cases are to be filed in the appellate court. See TEX. R. APP. P. 42.2(a). The
motion is signed by Appellant and his counsel as the rule requires. See id. In the motion, Appellant
states, in part, that “I am freely and voluntarily signing this Motion to Dismiss Appeal.” In
addition, the motion to dismiss is included in a supplemental clerk’s record that is certified as true
and correct by the Angelina County District Clerk.
         We conclude that good cause exists to suspend the operation of Rule 42.2(a) in this case, as
to the requirement that a motion to dismiss an appeal be filed with the appellate court clerk. See
TEX. R. APP. P. 2 (authorizing appellate court to suspend operation of rule in criminal case and order
different procedure except to suspend any provision in Texas Code of Criminal Procedure); Garcia
v. State, No. 01-02-01218-CR, 2003 WL 321549, at *1 (Tex. App.–Houston [1st Dist.] Feb. 13,
2003, no pet.) (mem. op., not designated for publication) (suspending Rule 2 where motion to
dismiss was filed in trial court). No decision has been delivered in this appeal. Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered October 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                (DO NOT PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        OCTOBER 31, 2014


                                        NO. 12-14-00004-CR


                                      TREAVER ALLRED,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 217th District Court
                         of Angelina County, Texas (Tr.Ct.No. 28,649)

                      THIS CAUSE came on to be heard on the motion of the Appellant to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the appeal be dismissed, and that this decision be certified to
the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.